 



Exhibit 10.11
THE NORTH AMERICAN COAL CORPORATION
EXCESS RETIREMENT PLAN
(EFFECTIVE JANUARY 1, 2008)

 



--------------------------------------------------------------------------------



 



THE NORTH AMERICAN COAL CORPORATION
EXCESS RETIREMENT PLAN
          The North American Coal Corporation (the “Company”) does hereby adopt
this Excess Retirement Plan, effective January 1, 2008.
ARTICLE I.
INTRODUCTION
Section 1.01 Effective Date. The effective date of this Plan is January 1, 2008.
Section 1.02 Purpose of the Plan. The purpose of this Plan is to provide for
certain Employees the benefits they would have received under the Savings Plan
but for (a) the limitations imposed under Code Sections 402(g), 401(a)(17),
401(k)(3), 401(m) and 415, (b) the deferral of Compensation under this Plan or
(c) the limitations that apply to the benefits payable to certain Highly
Compensation Employees.
Section 1.03 Governing Law. This Plan shall be regulated, construed and
administered under the laws of the State of Ohio, except when preempted by
federal law.
Section 1.04 Gender and Number. For purposes of interpreting the provisions of
this Plan, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural unless otherwise clearly required by the context.
Section 1.05 Status of Plan. This document is classified as a single “plan” for
purposes of recordkeeping, the Code and the requirements of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). For purposes of
the federal securities laws, however, this document shall be classified as two
separate “plans.” One plan shall consist of the Accounts of those persons who
satisfy the requirements of an “accredited investor” or a “sophisticated
purchaser” under Rule 506 of the Securities Act of 1933 and the other plan shall
consist of the Accounts of all other Plan Participants.
Section 1.06 Application of Code Section 409A.

  (a)   The Excess 401(k) Sub-Accounts under the Plan are subject to the
requirements of Code Section 409A. The Excess Matching Sub-Account and the
Excess Profit Sharing Sub-Account are intended to be exempt from the
requirements of Code Section 409A.     (b)   It is intended that the
compensation arrangements under the Plan be in full compliance with the
requirements of, or the exceptions to, Code Section 409A. The Plan shall be
interpreted and administered in a manner to give effect to such intent.
Notwithstanding the foregoing, the Employers do not guarantee to Participants or
Beneficiaries any particular tax result with respect to any amounts deferred or
any payments provided hereunder, including tax treatment under Code
Section 409A.

 



--------------------------------------------------------------------------------



 



ARTICLE II.
DEFINITIONS
Except as otherwise provided in this Plan, terms defined in the Savings Plan as
they may be amended from time to time shall have the same meanings when used
herein, unless a different meaning is clearly required by the context of this
Plan. In addition, the following words and phrases shall have the following
respective meanings for purposes of this Plan.
Section 2.01 Account shall mean the record maintained in accordance with
Section 3.05 by the Employer as the sum of the Participant’s Excess Retirement
Benefits hereunder. The Participant’s Account shall be further divided into the
Sub-Accounts described in Article III.
Section 2.02 Beneficiary shall mean the person or persons designated by the
Participant as his Beneficiary under this Plan, in accordance with the
provisions of Article VII hereof.
Section 2.03 Benefits Committee shall mean the NACCO Industries, Inc. Benefits
Committee.
Section 2.04 Bonus shall mean any bonus under the Company’s annual incentive
compensation plan(s) that would be taken into account as Compensation under the
Savings Plan, which is earned with respect to services performed by a
Participant during a Plan Year (whether or not such Bonus is actually paid to
the Participant during such Plan Year). An election to defer a Bonus under this
Plan must be made before the period in which the services are performed which
gives rise to such Bonus.
Section 2.05 Company shall mean The North American Coal Corporation or any
entity that succeeds The North American Coal Corporation by merger,
reorganization or otherwise.
Section 2.06 Compensation shall have the same meaning as under the Savings Plan,
except that Compensation shall be deemed to include (a) the amount of
compensation deferred by the Participant under this Plan and (b) amounts in
excess of the limitation imposed by Code Section 401(a)(17). Notwithstanding the
foregoing, the timing and crediting of Bonuses hereunder shall be as specified
in Section 3.01.
Section 2.07 Compensation Committee shall mean the Compensation Committee of the
Board of Directors of the Company.
Section 2.08 Employer shall mean the Company and any other Controlled Group
Member that adopts this Plan pursuant to Section 8.07.
Section 2.09 Excess Retirement Benefit or Benefit shall mean an Excess Profit
Sharing Benefit, an Excess 401(k) Benefit or an Excess Matching Benefit (all as
described in Article III) that is payable to or with respect to a Participant
under this Plan.
Section 2.10 Fixed Income Fund shall mean the Vanguard Retirement Savings Trust
IV investment fund under the Savings Plan or any equivalent fixed income fund
thereunder which is designated by the NACCO Industries, Inc. Retirement Funds
Investment Committee as the successor thereto.

2



--------------------------------------------------------------------------------



 



Section 2.11 Key Employee. Effective April 1, 2008, a Participant shall be
classified as a Key Employee if he meets the following requirements:

  •   The Participant, with respect to the Participant’s relationship with the
Company and the Controlled Group Members, met the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to
Section 416(i)(5)) and the Treasury Regulations issued thereunder at any time
during the 12-month period ending on the most recent Identification Date
(defined below) and his Termination of Employment occurs during the 12-month
period beginning on the most recent Effective Date (defined below). When
applying the provisions of Code Section 416(i)(1)(A)(i), (ii) or (iii) for this
purpose: (i) the definition of “compensation” (A) shall be as defined in
Treasury Regulation Section 1.415(c)-2(d)(4) (i.e., the wages and other
compensation for which the Employer is required to furnish the Employee with a
Form W-2 under Code Sections 6041, 6051 and 6052, plus amounts deferred at the
election of the Employee under Code Sections 125, 132(f)(4) or 401(k)) and
(B) shall apply the rule of Treasury Regulation Section 1.415-2(g)(5)(ii) which
excludes compensation of non-resident alien employees and (ii) the number of
officers described in Code Section 416(i)(1)(A)(i) shall be 60 instead of 50.  
  •   The Identification Date for Key Employees is each December 31st and the
Effective Date is the following April 1st. As such, any Employee who is
classified as a Key Employee as of December 31st of a particular Plan Year shall
maintain such classification for the 12-month period commencing on the following
April 1st.     •   Notwithstanding the foregoing, a Participant shall not be
classified as a Key Employee unless the stock of NACCO (or a related entity) is
publicly traded on an established securities market or otherwise on the date of
the Participant’s Termination of Employment.

Section 2.12 NACCO shall mean NACCO Industries, Inc.
Section 2.13 Participant.

  (a)   For purposes of Sections 3.01 and 3.02 of the Plan, the term
“Participant” means an Employee of an Employer (other than a San Miguel Employee
or a Florida Dragline Employee) who is a Participant in the Savings Plan (i) who
is unable to make all of the Before-Tax Contributions that he has elected to
make to the Savings Plan, or is unable to receive the maximum amount of Matching
Contributions under the Savings Plan because of the limitations of Code
Section 402(g), 401(a)(17), 401(k)(3), 401(m) or 415 or as a result of his
deferral of Compensation under this Plan; (ii) who is in salary grade 14 or
above; and (iii) whose total compensation from the Controlled Group for the year
in which a deferral election is required is at least $125,000.     (b)   For
purposes of Section 3.03 of the Plan, the term “Participant” means an Employee
of an Employer (i) who is a Salaried Profit Sharing Employee under the Savings
Plan and (ii) whose Profit Sharing Contribution under the Savings Plan (A) is
limited by the application of Code Section 401(a)(17) or 415, (B) is reduced due
to his deferral of

3



--------------------------------------------------------------------------------



 



      Compensation under this Plan or (C) is limited by the terms of the Savings
Plan that apply to Highly Compensated Employees (if applicable).     (c)   The
term “Participant” shall also include any other person who has an Account
balance hereunder.

Section 2.14 Plan shall mean The North American Coal Corporation Excess
Retirement Plan, as herein set forth or as duly amended.
Section 2.15 Plan Administrator shall mean the Administrative Committee
appointed under the Savings Plan.
Section 2.16 Plan Year shall mean the calendar year.
Section 2.17 Savings Plan shall mean The North American Coal Corporation
Retirement Savings Plan (or any successor plan).
Section 2.18 Termination of Employment shall mean, with respect to any
Participant’s relationship with the Company and the Controlled Group Members, a
separation from service as defined under Code Section 409A (and the regulations
and other guidance issued thereunder).
Section 2.19 Valuation Date shall mean the last business day of each calendar
quarter and any other date chosen by the Plan Administrator.
ARTICLE III.
EXCESS RETIREMENT BENEFITS — CALCULATION OF AMOUNT
Section 3.01 Basic and Additional Excess 401(k) Benefits.

  (a)   Amount of Excess 401(k) Benefits. For periods on and after January 1,
2008, each Participant may, on or prior to each December 31st , by completing an
approved deferral election form, direct his Employer to reduce his Compensation
for the next Plan Year by an amount equal to the difference between (i) a
specified percentage, in 1% increments, with a maximum of 25%, of his
Compensation for the Plan Year, and (ii) the maximum Before-Tax Contributions
actually permitted to be contributed for him to the Savings Plan for such Plan
Year by reason of the application of the limitations under Code Sections 402(g),
401(a)(17), 401(k)(3) and 415. All amounts deferred under this Section shall be
referred to herein collectively as the “Excess 401(k) Benefits.” Notwithstanding
the foregoing, (1) a Participant’s direction to reduce a Bonus earned during a
particular Plan Year shall be made no later than December 31st of the Plan Year
preceding the Plan Year in which the Bonus commences to be earned and
(2) elections to defer Bonuses earned in 2007 that were made under The North
American Coal Corporation Deferred Compensation Plan for Management Employees
prior to December 31, 2006 shall continue in effect hereunder; provided,
however, that the payment of those amounts shall be as specified in Article VI
hereof.     (b)   Classification of Excess 401(k) Benefits. The Excess 401(k)
Benefits for a particular Plan Year shall be calculated per pay period and shall
be further divided into the “Basic Excess 401(k) Benefits” and the “Additional
Excess 401(k) Benefits” as follows:

4



--------------------------------------------------------------------------------



 



  (i)   The Basic Excess 401(k) Benefits shall be determined by multiplying each
Excess 401(k) Benefit by a fraction, the numerator of which is the lesser of the
percentage of Compensation elected to be deferred in the deferral election form
for such Plan Year or 5% and the denominator of which is the percentage of
Compensation elected to be deferred; and     (ii)   The Additional Excess 401(k)
Benefits (if any) shall be determined by multiplying such Excess 401(k) Benefit
by a fraction, the numerator of which is the excess (if any) of (1) the
percentage of Compensation elected to be deferred in the deferral election form
for such Plan Year over (2) 5%, and the denominator of which is the percentage
of Compensation elected to be deferred.     (iii)   The Basic Excess 401(k)
Benefits shall be credited to the Basic Excess 401(k) Sub-Account under this
Plan and the Additional Excess 401(k) Benefits shall be credited to the
Additional Excess 401(k) Sub-Account hereunder. The Basic and Additional Excess
401(k) Sub-Accounts shall be referred to collectively as the “Excess 401(k)
Sub-Account.”

  (c)   Consequences of Deferral Election. Any direction by a Participant to
defer Compensation under Subsection (a) shall be effective with respect to
Compensation otherwise payable to the Participant during the Plan Year for which
the deferral election form is effective, and the Participant shall not be
eligible to receive such Compensation. Instead, such amounts shall be credited
to the Participant’s Excess 401(k) Sub-Account hereunder. Any such direction
shall be irrevocable with respect to Compensation earned for such Plan Year, but
shall have no effect on Compensation that is earned in subsequent Plan Years. A
new deferral election will be required for each Plan Year.

Section 3.02 Excess Matching Benefits. A Participant shall have credited to his
Excess Matching Sub-Account an amount equal to the Matching Contributions
attributable to his Basic Excess 401(k) Benefits that he is prevented from
receiving under the Savings Plan because of the limitations imposed under Code
Sections 402(g), 401(a)(17), 401(k)(3), 401(m) and 415 or as a result of his
deferral of Compensation under this Plan (the “Excess Matching Benefits”). .
Section 3.03 Excess Profit Sharing Benefits. Effective for Plan Years commencing
on or after January 1, 2008, each Employer shall credit to a Sub-Account (the
“Excess Profit Sharing Sub-Account”) established for each Participant who is an
Employee of such Employer, an amount equal to the excess, if any, of (i) the
amount of the Employer’s Profit Sharing Contribution that would have been made
to the Savings Plan on behalf of the Participant for a Plan Year if (1) such
Plan did not contain the limitations imposed under Code Sections 401(a)(17) and
415 or any limits on the Profit Sharing Contributions provided to Highly
Compensated Employees and (2) the term “Compensation” (as defined in
Section 2.06 hereof) were used for purposes of determining the amount of Profit
Sharing Contributions under the Savings Plan, over (ii) the amount of the
Employer’s Profit Sharing Contribution that is actually made to the Savings Plan
on behalf of the Participant for such Plan Year (the “Excess Profit Sharing
Benefits”).
Section 3.04 Participants’ Accounts. Each Employer shall establish and maintain
on its books for each Participant who is an Employee of such Employer an Account
which shall contain the following entries:

5



--------------------------------------------------------------------------------



 



  (a)   Credits to a Basic or Additional Excess 401(k) Sub-Account (as
applicable) for the Excess 401(k) Benefits described in Section 3.01, which
shall be credited to the Sub-Account when a Participant is prevented from making
a Before-Tax Contribution under the Savings Plan;     (b)   Credits to an Excess
Matching Sub-Account for the Excess Matching Benefits described in Section 3.02,
which shall be credited to the Sub-Account when a Participant is prevented from
receiving Matching Contributions under the Savings Plan;     (c)   Credits to an
Excess Profit Sharing Sub-Account for the Excess Profit Sharing Benefits
described in Section 3.03, which shall be credited to the Sub-Account at the
time the Profit Sharing Contributions are otherwise credited to Participants’
accounts under the Savings Plan;     (d)   Credits to all Sub-Accounts for the
earnings and the upliftdescribed in Article IV; and     (e)   Debits for any
distributions made from the Sub-Accounts.

Section 3.05 Statements. Participants shall be provided with statements of their
Account balances at least once each Plan Year.
ARTICLE IV.
EARNINGS/UPLIFT
Section 4.01 Amount of Earnings.
Subject to Section 4.03, at the end of each calendar month during a Plan Year,
the Excess 401(k) Sub-Account and the Excess Matching Sub-Account of each
Participant shall be credited with an amount determined by multiplying such
Participant’s average Sub-Account balance during such month by the blended rate
earned during such month by the Fixed Income Fund. However, no earnings shall be
credited for the month in which a Participant receives a distribution from his
Sub-Account.
Section 4.02 Uplift on Plan Payments. In addition to the earnings described in
Section 4.01, the balance of the Basic Excess 401(k) Sub-Account, the Excess
Matching Sub-Account and the Excess Profit Sharing Sub-Account as of the last
day of the month prior to the payment date shall each be increased by an
additional 15%.

6



--------------------------------------------------------------------------------



 



Section 4.03 Changes/Limitations.

  (a)   The Compensation Committee may change (or suspend) (i) the earnings rate
credited on Accounts and/or (ii) the amount of the uplift under the Plan at any
time.     (b)   Notwithstanding any provision of the Plan to the contrary, in no
event will earnings on Accounts for a Plan Year (excluding the uplift described
in Section 4.02) be credited at a rate which exceeds 14%.

ARTICLE V.
VESTING
Section 5.01 Vesting A Participant shall always be 100% vested in the amounts
credited to his Account hereunder.
ARTICLE VI.
TIME AND FORM OF PAYMENT
Section 6.01 Time and Form of Payment. All amounts credited to a Participant’s
Sub-Accounts for each Plan Year (including the Excess Profit Sharing Benefits,
earnings and the uplift that are credited after the end of a Plan Year) shall
automatically be paid to the Participant (or his Beneficiary in the event of his
death) in the form of a single lump sum payment on March 15th of the immediately
following Plan Year.
Section 6.02 Other Payment Rules and Restrictions.

  (a)   Payments Violating Applicable Law. Notwithstanding any provision of the
Plan to the contrary, the payment of all or any portion of the amounts payable
hereunder will be deferred to the extent that the Employer reasonably
anticipates that the making of such payment would violate Federal securities
laws or other applicable law (provided that the making of a payment that would
cause income taxes or penalties under the Code shall not be treated as a
violation of applicable law). The deferred amount shall become payable at the
earliest date at which the Employer reasonably anticipates that making the
payment will not cause such violation.     (b)   Delayed Payments due to
Solvency Issues. Notwithstanding any provision of the Plan to the contrary, an
Employer shall not be required to make any payment hereunder to any Participant
or Beneficiary if the making of the payment would jeopardize the ability of the
Employer to continue as a going concern; provided that any missed payment is
made during the first calendar year in which the funds of the Employer are
sufficient to make the payment without jeopardizing the going concern status of
the Employer.     (c)   Key Employees. Notwithstanding any provision of the Plan
to the contrary, to the extent the payment of a particular Sub-Account is
subject to the requirements of Code Section 409A, the distribution of such
Sub-Account to Key Employees made on account of a Termination of Employment may
not be made before the 1st day of the 7th month following such Termination of
Employment (or, if earlier, the date of death) except for payments made on
account of (i) a QDRO (as specified in Section 8.05) or (ii) a conflict of
interest or the payment of FICA taxes (as specified in Subsection (d) below).
Any

7



--------------------------------------------------------------------------------



 



      Benefits that are otherwise payable to the Key Employee during the 6-month
period following his Termination of Employment shall be accumulated and paid in
a lump sum make-up payment within 10 days following the 1st day of the 7th month
following Termination of Employment.   (d)   Acceleration of Payments.
Notwithstanding any provision of the Plan to the contrary, to the extent the
payment of a particular Sub-Account is subject to the requirements of Code
Section 409A, the payment of such Sub-Account may be accelerated (i) to the
extent necessary to comply with federal, state, local or foreign ethics or
conflicts of interest laws or agreements or (ii) to the extent necessary to pay
the FICA taxes imposed on Benefits hereunder under Code Section 3101, and the
income withholding taxes related thereto. Payments may also be accelerated if
the Plan (or a portion thereof) fails to satisfy the requirements of, or the
exceptions to, Code Section 409A; provided that the amount of such payment from
any Sub-Account that is subject to the requirements of Code Section 409A may not
exceed the amount required to be included as income as a result of the failure
to comply with Code Section 409A.

Section 6.03 Liability for Payment/Expenses. The Employer by which the
Participant was last employed prior to his payment date under the Plan shall
process and pay all Excess Retirement Benefits hereunder to or on behalf of such
Participant, but such Employer’s liability shall be limited to its proportionate
share of such amount, as hereinafter provided. If the Excess Retirement Benefits
payable to or on behalf of a Participant are based on the Participant’s
employment with more than one Employer, the liability for such Benefits shall be
shared by all such Employers (by reimbursement to the Employer making such
payment) as may be agreed to among them in good faith (taking into consideration
the Participant’s service and Compensation paid by each such Employer) and as
will permit the deduction (for purposes of federal income tax) by each such
Employer of its portion of the payments made and to be made hereunder. Expenses
of administering the Plan shall be paid by the Employers, as directed by the
Company.
Section 6.04 Withholding/Taxes. To the extent required by applicable law, the
Employers shall withhold from the Excess Retirement Benefits hereunder any
income, employment or other taxes required to be withheld there from by any
government or government agency.
ARTICLE VII.
BENEFICIARIES
Section 7.01 Beneficiary Designations. A designation of a Beneficiary hereunder
may be made only by an instrument (in form acceptable to the Plan Administrator)
signed by the Participant and filed with and received by the Plan Administrator
prior to the Participant’s death. A single Beneficiary designation must be made
for the Participant’s entire Account hereunder. In the absence of such a
designation and at any other time when there is no existing Beneficiary
designated hereunder, the Beneficiary of a Participant for his Excess Retirement
Benefits shall be the estate of the last to die of the Participant and his
Beneficiaries. If two or more persons designated as a Participant’s Beneficiary
are in existence with respect to a single Sub-Account, the amount of any payment
to the Beneficiary under this Plan shall be divided equally among such persons
unless the Participant’s designation specifically provides for a different
allocation. Any change in Beneficiary shall be made by giving written notice
thereof to the Plan

8



--------------------------------------------------------------------------------



 



Administrator and any change shall be effective only if received by the Plan
Administrator prior to the death of the Participant.
Section 7.02 Distributions to Beneficiaries. The Excess Retirement Benefit
payable to a Participant’s Beneficiary under this Plan shall be equal to the
balance in the applicable Sub-Account on the date of the distribution of the
Account to the Beneficiary. Excess Retirement Benefits payable to a Beneficiary
shall be paid in the form of a lump sum payment on the date such Benefits would
otherwise be paid to the Participant under Article VI.
ARTICLE VIII.
MISCELLANEOUS
Section 8.01 Liability of Employers. Nothing in this Plan shall constitute the
creation of a trust or other fiduciary relationship between an Employer and any
Participant, Beneficiary or any other person.
Section 8.02 Limitation on Rights of Participants and Beneficiaries — No Lien.
The Plan is designed to be an unfunded, nonqualified plan. Nothing contained
herein shall be deemed to create a trust or lien in favor of any Participant or
Beneficiary on any assets of an Employer. The Employers shall have no obligation
to purchase any assets that do not remain subject to the claims of the creditors
of the Employers for use in connection with the Plan. No Participant or
Beneficiary or any other person shall have any preferred claim on, or any
beneficial ownership interest in, any assets of an Employer prior to the time
that such assets are paid to the Participant or Beneficiary as provided herein.
Each Participant and Beneficiary shall have the status of a general unsecured
creditor of his Employer.
Section 8.03 No Guarantee of Employment. Nothing in this Plan shall be construed
as guaranteeing future employment to Participants. A Participant continues to be
an Employee of the Employers solely at the will of the Employers subject to
discharge at any time, with or without cause.
Section 8.04 Payment to Guardian. If a Benefit payable hereunder is payable to a
minor, to a person declared incompetent or to a person incapable of handling the
disposition of his property, the Plan Administrator may direct payment of such
Benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or person. The Plan Administrator may require
such proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution of the Benefit. Such distribution shall
completely discharge the Employers from all liability with respect to such
Benefit.
Section 8.05 Anti-Assignment/Early Payment in the Event of a QDRO.

  (a)   Subject to Subsection (b), no right or interest under this Plan of any
Participant or Beneficiary shall be assignable or transferable in any manner or
be subject to alienation, anticipation, sale, pledge, encumbrance or other legal
process or in any manner be liable for or subject to the debts or liabilities of
the Participant or Beneficiary.     (b)   Notwithstanding the foregoing, the
Plan Administrator shall honor a qualified domestic relations order (“QDRO”)
from a state domestic relations court which requires the

9



--------------------------------------------------------------------------------



 



      payment of all or a part of a Participant’s or Beneficiary’s Account under
this Plan to an “alternate payee” as defined in Code Section 414(p).

Section 8.06 Severability. If any provision of this Plan or the application
thereof to any circumstance(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons shall not be affected thereby.
Section 8.07 Adoption by Other Employers. Any member of the Controlled Group
that is an Employer under the Savings Plan may adopt this Plan with the consent
of the Benefits Committee by executing an instrument evidencing its adoption of
this Plan on the order of its Board of Directors (or the applicable committee of
such Board of Directors) (or its delegate) and filing a copy thereof with the
Company. Such adoption may be subject to such terms and conditions as the
Benefits Committee requires or approves. Notwithstanding the foregoing, any
Employer that previously adopted The North American Coal Corporation Deferred
Compensation Plan for Management Employees shall automatically be deemed to have
adopted this Plan without any further action on behalf of such Employer.
Section 8.08 Effect on other Benefits. Benefits payable to or with respect to a
Participant under the Savings Plan or any other Employer-sponsored (qualified or
nonqualified) plan, if any, are in addition to those provided under this Plan.
ARTICLE IX.
ADMINISTRATION OF PLAN

Section 9.01 Administration. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall have the discretion to interpret
where necessary all provisions of the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of the Plan), to make factual
findings with respect to any issue arising under the Plan, to determine the
rights and status under the Plan of Participants, or other persons, to resolve
questions (including factual questions) or disputes arising under the Plan and
to make any determinations with respect to the benefits payable under the Plan
and the persons entitled thereto as may be necessary for the purposes of the
Plan. Without limiting the generality of the foregoing, the Plan Administrator
is hereby granted the authority (i) to determine whether a person is a
Participant, and (ii) to determine if a person is entitled to Excess Retirement
Benefits hereunder and, if so, the amount and duration of such Benefits. The
Plan Administrator’s determination of the rights of any person hereunder shall
be final and binding on all persons, subject only to the provisions of
Sections 9.03 and 9.04 hereof. The Plan Administrator may delegate any of its
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of Excess Retirement
Benefits, to a named administrator or administrators. Pursuant to this
delegation power, the Company has appointed the Administrative Committee under
the Savings Plan (as it exists from time to time) as the Plan Administrator of
this Plan.   Section 9.02 Regulations. The Plan Administrator shall promulgate
any rules and regulations it deems necessary in order to carry out the purposes
of the Plan or to interpret the provisions of the

10



--------------------------------------------------------------------------------



 



    Plan; provided, however, that no rule, regulation or interpretation shall be
contrary to the provisions of the Plan. The rules, regulations and
interpretations made by the Plan Administrator shall, subject to the provisions
of Sections 9.03 and 9.04 hereof, be final and binding on all persons.      
Section 9.03 Claims and Appeals Procedures.

  (a)   The Plan Administrator shall determine the rights of any person to any
Excess Retirement Benefits hereunder. Any person who believes that he has not
received the Excess Retirement Benefits to which he is entitled under the Plan
must file a claim in writing with the Plan Administrator specifying the basis
for his claim and the facts upon which he relies in making such a claim. Such a
claim must be signed by the claimant or his duly authorized representative (the
“Claimant”).     (b)   Whenever the Plan Administrator denies (in whole or in
part) a claim for benefits under the Plan, the Plan Administrator shall transmit
a written notice of such decision to the Claimant, no later than 90 days after
the receipt of a claim (plus an additional period of 90 days if required for
processing, provided that notice of the extension of time is given to the
claimant within the first 90 day period). Such notice shall be written in a
manner calculated to be understood by the Claimant and shall state (i) the
specific reasons for the denial; (ii) specific reference to pertinent Plan
provisions on which the denial is based; (iii) a description of any additional
material or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary; and (iv) an
explanation of the Plan’s claim review procedure. and the time limits applicable
thereto (including a statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA following an adverse benefit determination on
review.     (c)   Within 60 days after receipt of denial of a claim, the
Claimant must file with the Plan Administrator a written request for a review of
such claim. If such an appeal is not filed within such 60-day period, the
Claimant shall be deemed to have acquiesced in the original decision of the Plan
Administrator on his claim. If such an appeal is so filed within such 60 day
period, a named fiduciary designated by the Plan Administrator shall conduct a
full and fair review of such claim. During such review, the Claimant shall be
given the opportunity to review documents that are pertinent to his claim and to
submit issues and comments in writing. For this purpose, the named fiduciary
shall have the same power to interpret the Plan and make findings of fact
thereunder as is given to the Plan Administrator under Section 9.01 above. The
named fiduciary shall mail or deliver to the Claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within
60 days after the receipt of the request for review (unless special
circumstances require an extension of up to 60 additional days, in which case
written notice of such extension shall be given to the Claimant prior to the
commencement of such extension). Such decision (i) shall be written in a manner
calculated to be understood by the Claimant, (ii) shall state the specific
reasons for the decision and the specific Plan provisions on which the decision
was based and (iii) shall, to the extent permitted by applicable law, be final
and binding on all interested persons. In addition, the notice of adverse
determination shall also include statements that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of
all documents, records and other information relevant to the Claimant’s claim

11



--------------------------------------------------------------------------------



 



      for benefits and a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA.

Section 9.04 Revocability of Action/Adjustment. Any action taken by the Plan
Administrator or an Employer with respect to the rights or benefits under the
Plan of any person shall be revocable by the Plan Administrator or the Employer
as to payments not yet made to such person. In addition, the acceptance of any
Excess Retirement Benefits under the Plan constitutes acceptance of and
agreement to the Plan Administrator’s or the Employer’s making any appropriate
adjustments in future payments to they payee (or to recover from such person)
any excess payment or underpayment previously made to him.
Section 9.05 Amendment. The Company (with the approval or ratification of the
Compensation Committee) may at any time (without the consent of an Employer)
authorize the amendment of any or all of the provisions of this Plan, except
that without the prior written consent of the affected Participant, no such
amendment (a) may reduce the amount of any Participant’s Excess Retirement
Benefit as of the date of such amendment or (b) may alter the time of payment
provisions described in Article VI hereof, except for amendments (i) that are
required to bring such provisions into compliance with the requirements of (or
exceptions to) Code Section 409A or (ii) that accelerate the time of payment (in
a manner permitted by Code Section 409A but solely with respect to those
Sub-Accounts that are subject to the requirements of Code Section 409A). Any
amendment shall be in the form of a written instrument executed by an officer of
the Company on the order of the Compensation Committee. Subject to the foregoing
provisions of this Section, such amendment shall become effective as of the date
specified in such instrument or, if no such date is specified, on the date of
its execution.
Section 9.06 Termination.

  (a)   The Company, in its sole discretion, may terminate this Plan (or any
portion thereof) at any time and for any reason whatsoever, except that, without
the prior written consent of the affected Participant, no such amendment may
(i) reduce the amount of any Participant’s Excess Retirement Benefit as of the
date of such amendment or (b) alter the time of payment provisions described in
Article VI hereof, except for a termination that accelerates the time of payment
(in a manner permitted by Code Section 409A but solely with respect to those
Sub-Accounts that are subject to the requirements of Code Section 409A). Any
such termination shall be expressed in the form of a written instrument executed
by an officer of the Company with the approval or ratification of the
Compensation Committee. such termination shall become effective as of the date
specified in such instrument or, if no such date is specified, on the date of
its execution. Written notice of any termination shall be given to the
Participants at a time determined by the Plan Administrator.

12



--------------------------------------------------------------------------------



 



  (b)   Any Employer (other than the Company) that adopts the Plan may elect to
withdraw from the Plan and such withdrawal shall constitute a termination of the
Plan as to such Employer; provided, however, that such terminating Employer
shall continue to be an Employer for the purposes hereof as to Participants or
Beneficiaries to whom it owes obligations hereunder. Such withdrawal and
termination shall be expressed in an instrument executed by the terminating
Employer on authority of its Board of Directors (or the applicable Committee
thereof) and filed with the Company, and shall become effective as of the date
designated in such instrument or, if no such date is specified, on the date of
its execution. If an Employer (other than the Company) ceases to be a member of
the Controlled Group, unless other action is taken by the Compensation
Committee, the Sub-Accounts of the Employees of such Employer shall be paid as
specified in Article VI hereof.

          Executed, this 14th day of December, 2007.

            THE NORTH AMERICAN COAL CORPORATION
      By:   /s/ Charles A. Bittenbender         Title: Assistant Secretary     
       

13